Case 1:20-cv-01875-TNM Document 36-7 Filed 11/17/20 Page 1 of 4




             EXHIBIT E
        Case 1:20-cv-01875-TNM Document 36-7 Filed 11/17/20 Page 2 of 4

                UNITED STATES GOVERNMENT
                NATIONAL LABOR RELATIONS BOARD
                OFFICE OF THE GENERAL COUNSEL
                Washington, DC 20570


                                              August 14, 2020


PETER R. GINSBERG, ESQ.
SULLIVAN & WORCESTER, LLP
1633 BROADWAY
NEW YORK, NY 10019

                                              Re:     National Football League Players
                                                      Association (Los Angeles Chargers)
                                                      Case 21-CB-257665


Dear Mr. Ginsberg:

       Your appeal from the Regional Director's refusal to issue complaint has been carefully
considered. The appeal is denied substantially for the reasons in the Regional Director’s letter of
May 6, 2020.

         On appeal, you assert that the Regional Office failed to conduct a proper investigation
into your unfair labor practice charge. You also allege that the Regional Office overlooked
evidence that your client’s actions were for his personal use and that the Union treated your
client disparately. You also argue that the Regional Office erred by focusing only on the
ratification issue rather than the other internal anomalies that you raised and that the
constitutional provisions required no interpretation as they were clear on their face. Lastly, you
requested oral argument before the General Counsel.

         The Regional Office properly conducted its investigation in accordance with the
Agency’s well-established guidelines and procedures. Its investigation was sufficient to resolve
all of the unfair labor practice allegations in the underlying charge. Contrary to your appeal, the
evidence was insufficient to conclude that the Union took internal action against your client
because of his protected activities or treated your client disparately because of them. Even
assuming, but without finding so, the Union’s actions did not violate the Board’s policy under
OPEIU, Local 251 (Sandia Nat’l Labs), 331 NLRB 1417 (2000).

        Regarding the Union’s internal procedures and ratification, the Board has found that a
union has the ability to decide how to carry out its ratification process. International
Longshoremen’s Association, Local 1575, AFL-CIO (Navieras, NPR, Inc.), 332 NLRB 1336
(2000). When a union seeks “employee ratification, it is for the union ‘to construe and apply its
internal regulations relating to what would be sufficient to amount to ratification.” Id. at 1336
citing M & M Oldsmobile, 156 NLRB 903, 905 (1966), enfd. 377 F.2d 712 (2d Cir. 1967).
        Case 1:20-cv-01875-TNM Document 36-7 Filed 11/17/20 Page 3 of 4

National Football League Players
Association (Los Angeles Chargers)
Case 21-CB-257665                                                                                -2


        Here the evidence failed to establish that the Union’s handling of the ratification of its
contract or any of the other alleged internal anomalies violated the National Labor Relations Act.
Finally, it was determined that oral argument would not materially aid the resolution of the
appeal. Accordingly, your appeal is denied.


                                                    Sincerely,

                                                    Peter Barr Robb
                                                    General Counsel




                                             By:
                                                         1ÚIt1.c E. ~4(d
                                                    ___________________________________
                                                    Mark E. Arbesfeld, Director
                                                    Office of Appeals


cc:    WILLIAM B. COWEN                             ROBERT A. BOLAND, ESQ
       REGIONAL DIECTOR                             122 WESTMINSTER CT
       NATIONAL LABOR RELATIONS                     STATE COLLEGE, PA 16803-2602
        BOARD
       US COURT HOUSE, SPRING ST                    LAURENCE M. GOODMAN, ESQ.
       312 N SPRING ST 10TH FL                      WILLIG, WILLIAMS & DAVIDSON
       LOS ANGELES, CA 90012                        1845 WALNUT ST 24TH FL
                                                    PHILADELPHIA, PA 19103
       DEMAURICE SMITH
       EXECUTIVE DIRECTOR                           RUSSELL OKUNG
       NATIONAL FOOTBALL LEAGUE                     3419 VIA LIDO #307
        PLAYERS ASSOCIATION                         NEWPORT BEACH, CA 92663
       1133 20TH ST NW
       WASHINGTON, DC 11332-0200

       JOSEPH D. RICHARDSON, ESQ.
       WILLIG, WILLIAMS & DAVIDSON
       1845 WALNUT ST 24TH FL
       PHILADELPHIA, PA 19103
       Case 1:20-cv-01875-TNM Document 36-7 Filed 11/17/20 Page 4 of 4

National Football League Players
Association (Los Angeles Chargers)
Case 21-CB-257665                                                        -3


       DEAN SPANOS, CONTROLLING          JOSHUA FOX
        OWNER/CHAIRMAN OF THE            PROSKAUER ROSE LLP
        BOARD                            ELEVEN TIMES SQ
       LOS ANGELES CHARGERS              NEW YORK, NY 10036-8299
       3333 SUSAN ST
       COSTA MESA, CA 92626




vrm
